I N     T H E         C O U R T O F A P P E A L S
                                                                                                                   FILED
                                                              A T      N A S H V I L L E
                                                                                                                      August 5, 1998

                                                                                                                   Cecil W. Crowson
                                                                                                                  Appellate Court Clerk



J O N     H O S C H E I T ,                                                 )         S U M N E R C H A N C E R Y
                                                                            )         C . A . N O . 0 1 A 0 1 - 9 7 0 9 - C H - 0 0 4 9 3
P. l a i n t i f f - A p p e l l e e                 )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
v s .                                                                       )         H O N . T O M E .           G R A Y
                                                                            )         C H A N C E L L O R
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
J O H A N N A     G .     H O S C H E I T ,                                 )         A F F I R M E D     A N D     R E M A N D E D
                                                                            )
                        D e f e n d a n t - A p p e l l a n t               )




F . D U L I N K E L L Y , C L I N T O N L . K E L L Y                       a n d       A N D Y    L .   A L L M A N ,      K e l l y   &   K e l l y ,
H e n d e r s o n v i l l e , f o r A p p e l l a n t .


J O H N     R .   P H I L L I P S ,     J R . ,     G a l l a t i n ,           f o r       A p p e l l e e .


                                                          O         P   I   N     I     O     N



                                                                                                                               M c M u r r a y ,    J .
             T h i s        a c t i o n               b e g a n        w i t h          a          c o m p l a i n t                 f i l e d         b y        t h e          a p p e l l e e ,              J o n

H o s c h e i t , ( h u s b a n d ) s e e k i n g a n a b s o l u t e d i v o r c e f r o m t h e a p p e l l a n t ,

J o h a n n a         G .       H o s c h e i t               ( w i f e ) .                 A f t e r              a         b e n c h      t r i a l ,            t h e         c o u r t          e n t e r e d

a       f i n a l       j u d g m e n t                     g r a n t i n g                 a n         a b s o l u t e                  d i v o r c e ,                 c u s t o d y               o f        t h e

p a r t i e s '         m i n o r             c h i l d         t o     t h e       f a t h e r ,                      d i v i d i n g             t h e         m a r i t a l                e s t a t e       a n d

a w a r d i n g         a l i m o n y                 t o     t h e      w i f e .                  F r o m            t h e       j u d g m e n t               o f      t h e         t r i a l           c o u r t

t h e      w i f e      h a s           a p p e a l e d .                W e      a f f i r m                  t h e            j u d g m e n t            o f         t h e       t r i a l          c o u r t .



             T h e      w i f e             p r e s e n t s            t h e      f o l l o w i n g                           i s s u e s         f o r       o u r        c o n s i d e r a t i o n :



             1 .            T     h   e t r       i a l        c o     u r t e r r e d                    i n c a               l c u l a t       i n g       t h e a           m o u     n    t o f
                            a     l   i m o n     y i n          f    u t u r o n e e d                  e d b y                 t h e d e        f e n    d a n t / a          p p e     l    l a n t
                            p     e   r m o        n t h         i    n o r d e r t                     o m e e                t h e r             n e e    d s a n            d r        e    t a i n
                            s     o   m e s       e m b l      a n     c e o f t h e                      l i f e s             t y l e s         h e      w a s a c            c u s     t    o m e d
                            t     o     l i v     i n g .

             2 .            T h e     t r i a l    c o u r t e r r e d    i n  r e q u i r i n g t h e d e f e n -
                            d a n t / a p p e l l a n t t o d i s s i p a t e h e r s h a r e o f t h e m a r i -
                            t a l e s t a t e i n o r d e r t o p a y h e r a t t o r n e y ' s f e e s .

             3 .            W i f e w o u l d r e q u e s t t h e c o u r t t o a w a r d h e r                                                                                      a t t o r -
                            n e y ' s f e e s f o r p r o s e c u t i n g t h i s a p p e a l .



             W e      e n t e r             u p o n         o u r      r e v i e w                o f    t h i s               c a s e      d e      n o v o           u p o n          t h e      r e c o r d ,

w i t h      a       p r e s u m p t i o n                    o f      c o r r e c t n e s s                           o f       t h e      f i n d i n g s                o f      f a c t           b y       t h e

t r i a l           c o u r t .                   U n l e s s             t h e               e v i d e n c e                      p r e p o n d e r a t e s                       a g a i n s t                t h e

f i n d i n g s ,           w e         m u s t         a f f i r m ,           a b s e n t                  a n         e r r o r         o f       l a w .             S e e       R u l e          1 3 ( d ) ,

T e n n e s s e e           R u l e s           o f         A p p e l l a t e P r o c e d u r e .                                    N o      p r e s u m p t i o n                     a t t a c h e s           t o

c o n c l u s i o n s                 o f     l a w .           A d a m s         v .             D e a n          R o o f i n g            C o . ,          7 1 5        S . W . 2 d             3 4 1 ,       3 4 3

( T e n n .         C t .       A p p .           1 9 8 6 ) .

                                                                                                         2
               T h e                c o u r t                 a w a r d e d                  t o          t h e        w i f e                    a l l          e q u i t y              i n       t h e            p a r t i e s '

h o u s e .                   A d d i t i o n a l l y ,                             t h e           c o u r t          d e c r e e d                        t h a t           t h e       h u s b a n d ,                p e n d i n g

t h e         s a l e               o f          t h e          p r o p e r t y ,                     w o u l d             p a y                 t h e         m o n t h l y                 p a y m e n t s                o n       t h e

h o m e            i n            t h e          a m o u n t                 o f       $ 1 , 5 4 8 . 0 0                    f o r                 t h e         m o n t h s             o f       M a y ,            J u n e           a n d

J u l y ,                1 9 9 7 .                      H e          w a s           f u r t h e r                  o r d e r e d                         t o      p a y              $ 7 2 5 . 0 0          p e r                 m o n t h

d i r e c t l y                    t o      t h e             w i f e          f o r         s u p p o r t                 a n d                a l i m o n y .                 B e g i n n i n g             i n            A u g u s t

1 9 9 7         o r               u p o n          t h e            s a l e          o f           t h e      h o u s e ,                       w h i c h e v e r                    o c c u r r e d         f i r s t ,                 h e

w a s     o r d e r e d                     t o          p a y         $ 1 , 5 0 0 . 0 0                    p e r          m o n t h                 a s        a l i m o n y             i n      f u t u r o               t o       t h e

w i f e        a n d               f u r t h e r                 p r o v i d i n g                    f o r         t e r m i n a t i o n                              o f      t h e          a l i m o n y             c o n t i n -

g e n t            u p o n               c i r c u m s t a n c e s                            n o t         m a t e r i a l                         t o         t h i s          a p p e a l .               T h e                 c o u r t

a l s o        o r d e r e d                      t h e          h u s b a n d                 t o         m a i n t a i n                       h e a l t h             i n s u r a n c e             o n           t h e           w i f e

f o r     a          p e r i o d                  o f         2 4       m o n t h s                 b e g i n n i n g                       i n       J u n e            o f         1 9 9 7 .



               U p o n                   a p p e l l a n t ' s                       m o t i o n              t o          a l t e r                 o r         a m e n d             t h e       j u d g m e n t ,                   t h e

c o u r t            o r d e r e d                  t h e            h u s b a n d                  t o      p a y          s p o u s a l                       s u p p o r t             i n      t h e      a m o u n t                o f

$ 2 , 1 5 0 . 0 0                     p e r         m o n t h                u n t i l              t h e         s a l e                 o f       t h e         p a r t i e s                h o m e .             U p o n           t h e

s a l e        o f            t h e         h o m e ,               t h e          h u s b a n d ' s                o b l i g a t i o n                          t o         p a y      a l i m o n y           i n          f u t u r o

w a s     r e d u c e d                      t o         t h e          s u m          o f          $ 1 , 5 0 0 . 0 0                       p e r           m o n t h .



               T . C . A .                   §      3 6 - 5 - 1 0 1 ( d ) ( 1 )                              p r o v i d e s :



                                     I t           i s t            h e          i n t e n t o f                      t h     e              g e n      e r   a l a            s s e m b l y           t h a     t           a
               s     p    o   u    s e w         h o i s               e c     o n o m i c a l l y d                   i s        a       d v a n     t a    g e d ,            r e l a t i v e           t o        t   h   e
               o     t    h   e    r s p          o u s e ,              b    e r e h a b i l i t a                     t e           d      w h e      n e   v e r           p o s s i b l e           b y          t   h   e
               g     r    a   n    t i n g            o f              a n         o r d e r f o r                        p       a       y m e n     t        o f            r e h a b i l i t         a t i        v   e   ,
               t     e    m   p    o r a r        y s u p             p o     r t a n d m a i n t                       e n           a    n c e .            W h e r         e t h e r e i             s s          u   c   h
               r     e    l   a    t i v e          e c o n          o m     i c d i s a d v a n t                    a g     e             a n d         r e h a b i          l i t a t i o n           i s         n   o   t

                                                                                                                       3
f   e   a   s   i   b l e     i n   c o n s i d e r a t i o n        o f     a l l       r e l e v a n t       f a c t                        o r    s   ,
i   n   c   l   u   d i n g t h o s e s e t o u t i n t h i s s u b s e c t i o n , t h e n                                                      t   h   e
c   o   u   r   t      m a y g r a n t a n o r d e r f o r p a y m e n t o f s u p p o r t                                                       a   n   d
m   a   i   n   t   e n a n c e o n a l o n g - t e r m b a s i s o r u n t i l t h e d e a t                                                h       o   r
r   e   m   a   r   r i a g e o f t h e r e c i p i e n t e x c e p t a s o t h e r w i s e p r o v                                            i d   e   d
i   n           s u b d i v i s i o n      ( a ) ( 3 ) .          R e h a b i l i t a t i v e          s u p p o r t                             a   n   d
m   a   i   n    t e n a n c e i s a s e p a r a t e c l a s s o f s p o u s a l s u p p o r                                             t           a   s
d   i   s   t    i n g u i s h e d     f r o m      a l i m o n y        i n     s o l i d o        a n d      p e r i                       o d     i   c
a   l   i   m    o n y . I n d e t e r m i n i n g w h e t h e r t h e g r a n t i n g o f a n o                                             r d     e   r
f   o   r         p a y m e n t o f s u p p o r t a n d m a i n t e n a n c e t o a p a r t                                              y           i   s
a   p   p   r    o p r i a t e ,    a n d      i n    d e t e r m i n i n g        t h e      n a t u r e ,      a m o                       u n     t   ,
l   e   n   g    t h o f t e r m , a n d m a n n e r o f p a y m e n t , t h e c o u r t s                                                   h a     l   l
c   o   n   s    i d e r a l l r e l e v a n t f a c t o r s , i n c l u d i n g :

(   A   ) T h e           r e l a t       i v e e a r n i n g c a p a c i t y , o b l i g a t i o n s , n e e d s ,
a   n   d f i n a        n c i a l          r e s o u r c e s o f e a c h p a r t y , i n c l u d i n g i n c o m e
f   r   o m p e n       s i o n ,          p r o f i t s h a r i n g o r r e t i r e m e n t p l a n s a n d a l l
o   t   h e r s o        u r c e s    ;

(   B   ) T h         e r e l      a t i v   e      e d u c a t i o n a n d t r a i n i n g o f                        e a c h p a r t               y   ,
t   h   e a b       i l i t y        a n d      o p p o r t u n i t y o f e a c h p a r t y t o                          s e c u r e s u             c   h
e   d   u c a t      i o n a      n d t      r a i n i n g , a n d t h e n e c e s s i t y o f                             a p a r t y               t   o
s   e   c u r e         f u r t     h e r      e d u c a t i o n a n d t r a i n i n g t o i                          m p r o v e s u                c   h
p   a   r t y '      s e a r      n i n g        c a p a c i t y t o a r e a s o n a b l e l e v                        e l ;

( C )           T h e    d u r a t i o n           o f   t h e       m a r r i a g e ;

( D )           T h e    a g e      a n d        m e n t a l     c o n d i t i o n        o f    e a c h         p a r t y ;

( E ) T h e p h y s i c a l c o n d i t i o n o f e a c h p a r t y , i n c l u d i n g , b u t
n o t l i m i t e d t o , p h y s i c a l d i s a b i l i t y o r i n c a p a c i t y d u e t o
a c h r o n i c d e b i l i t a t i n g d i s e a s e ;

( F ) T h e e x t e n t t o w h i c h i t w o u l d b e u n d e s i r a b l e f o r a
p a r t y t o s e e k e m p l o y m e n t o u t s i d e t h e h o m e b e c a u s e s u c h
p a r t y w i l l b e c u s t o d i a n o f a m i n o r c h i l d o f t h e m a r r i a g e ;

( G ) T h e s e p a r a t e a s s e t s o f e a c h p a r t y ,                                                  b o t h       r e a l           a n d
p e r s o n a l , t a n g i b l e a n d i n t a n g i b l e ;

( H )     T h e   p r o v i s i o n s                      m a d e        w i t h        r e g a r d       t o        t h e       m a r i t a l
p r o p e r t y ;

( I ) T h e s t a n d a r d o f l i v i n g t h e p a r t i e s e s t a b l i s h e d d u r i n g
t h e m a r r i a g e ;

( J )           T h e e x t e n t t o w h i c h e a c h p a r t y h a s m a d e s u c h                                        t a n g i b l e
a n d            i n t a n g i b l e c o n t r i b u t i o n s t o t h e m a r r i a g e a s                                   m o n e t a r y

                                                                           4
            a n d h o m e m a k e r c o n t r i b u t i o n s , a n d t a n g i b l e a n d i n t a n g i b l e
            c o n t r i b u t i o n s b y a p a r t y t o t h e e d u c a t i o n , t r a i n i n g o r
            i n c r e a s e d e a r n i n g p o w e r o f t h e o t h e r p a r t y ;

            ( K ) T h e r e l a t i v e f a u l t o f                                       t h e p a r t i e s i n c a s e s w h e r e                                            t h e
            c o u r t , i n i t s d i s c r e t i o n ,                                      d e e m s i t a p p r o p r i a t e t o d o                                           s o ;
            a n d

            ( L ) S u c h o t h e r f a c t o r s , i n c l u d i n g t h e t a x c o n s e q u e n c e s t o
            e a c h p a r t y , a s a r e n e c e s s a r y t o c o n s i d e r t h e e q u i t i e s
            b e t w e e n t h e p a r t i e s .



            U p o n           c o n s i d e r a t i o n                o f      a l l      t h e      a b o v e            f a c t o r s ,                  a s      a p p l i e d         t o     t h e

f a c t s        o f        t h i s          c a s e ,        w e    a r e       o f       t h e      o p i n i o n                 t h e          t r i a l          c o u r t ' s          a w a r d

o f     a l i m o n y               i s       a p p r o p r i a t e .                   W h i l e       a l l          o f          t h e          a b o v e          c i r c u m s t a n c e s

m u s t         b e         c o n s i d e r e d                b y      t h e           c o u r t ,          i n         t h i s              c a s e ,              s o m e       c r i t i c a l

a t t e n t i o n             m u s t         b e      g i v e n      t o      t h e       p h y s i c a l             a n d             m e n t a l          c o n d i t i o n            o f     t h e

w i f e     a n d           t h e         d e g r e e        o f     f a u l t          a t t r i b u t a b l e                    t o      h e r       i n          t h e     b r e a k u p         o f

t h e     m a r r i a g e .



            T h e           r e c o r d             r e f l e c t s          t h a t       t h e      w i f e ,              i n          g e n e r a l ,             m e t      h e r       s h a r e

o f     t h e         m a r i t a l           r e s p o n s i b i l i t i e s                 u n t i l            s h e           w a s      s e r i o u s l y                i n j u r e d         i n

a n     a c c i d e n t .                 T h e      a c c i d e n t         r e s u l t e d          i n       a n        o n s e t           o f      i l l n e s s            i n c l u d i n g

f i b r o - m y a l g i a                     a n d         n a r c o l e p s y .                   T h e r e a f t e r                     s h e           t o o k          s u b s t a n t i a l

d o s e s         o f         p a i n             m e d i c a t i o n           b u t       a s s e r t s               t h a t             s h e           w a s        n e v e r t h e l e s s

u n a b l e           t o     o b t a i n             c o m p l e t e          r e l i e f          f r o m           t h e         p a i n .                S h e       a s s e r t s           t h a t

s h e     b e g a n          t a k i n g             a l c o h o l      i n      c o n j u n c t i o n                 w i t h             t h e      p a i n          m e d i c a t i o n           i n

a n     e f f o r t           t o         o b t a i n        r e l i e f .         I t       s e e m s        c l e a r              t h a t          t h e          c o m b i n a t i o n           o f

p a i n     m e d i c a t i o n                     a n d    t h e     e x c e s s i v e             u s e         a n d           a b u s e          o f         a l c o h o l          a n d     t h e


                                                                                               5
w i f e ' s           e r r a t i c             b e h a v i o r                     a s         a        r e s u l t                t h e r e o f ,                     c o n t r i b u t e d                           t o       t h e

d e t e r i o r a t i o n                 o f          t h e          m a r r i a g e .                      T h i s                f a c t         a l o n e ,                     h o w e v e r ,                w a s          n o t

t h e       e n t i r e          c a u s e              o f           t h e          f a i l u r e                o f          t h e          m a r r i a g e .                           T h e             w i f e             a l s o

e n g a g e d          i n       e x t r a m a r i t a l                        a f f a i r s                i n c l u d i n g                      o n e              o f          s o m e          s e v e n                y e a r s

d u r a t i o n          w i t h         t h e          h u s b a n d ' s                   f o r m e r                b o s s .               W h i l e                t h e          h u s b a n d                   d i d      n o t

b e c o m e         f u l l y           a w a r e              o f       t h e            a f f a i r             b e t w e e n                h i s             w i f e              a n d          f o r m e r                b o s s

u n t i l           a f t e r             t h i s                   a c t i o n                  w a s            i n s t i t u t e d ,                                t h i s            c i r c u m s t a n c e ,

n e v e r t h e l e s s ,                     d o e s                n o t           d e t r a c t                  f r o m                t h e           w i f e ' s                   m i s c o n d u c t                        i n

e n g a g i n g          i n          t h e       a f f a i r .



              T h e          c o u r t          g r a n t e d                 a n         a b s o l u t e                     d i v o r c e                t o          t h e           h u s b a n d                   o n       t h e

g r o u n d s          o f       i n a p p r o p r i a t e                           m a r i t a l                c o n d u c t .                        S u f f i c e                  i t          t o       s a y            t h a t

t h e      c o u r t          w a s      j u s t i f i e d                    i n         s o       d o i n g             a n d        w e         d o       n o t             d e e m          i t          n e c e s s a r y

t o       s e t       o u t       i n         d e t a i l               t h e             c o n d u c t                 o f         t h e          w i f e              w h i c h              w a s ,             w i t h o u t

q u e s t i o n ,               i n a p p r o p r i a t e .                               W e        h a v e                  b r i e f l y                d i s c u s s e d                          t h e              w i f e ' s

m i s c o n d u c t              s o l e l y              f o r          t h e            p u r p o s e                 o f          s h o w i n g                    t h a t           T . C . A .                §          3 6 - 5 -

1 0 1 ( d ) ( K )             r e l a t i n g                 t o      t h e          r e l a t i v e                   f a u l t            o f         t h e          p a r t i e s                 a s      a         f a c t o r

i n     d e t e r m i n i n g                   a n       a w a r d                 o f         a l i m o n y                 i s      a       p r o p e r                    c o n s i d e r a t i o n .                           I n

v i e w       o f      t h e      w i f e ' s                 p h y s i c a l                   c o n d i t i o n ,                    i t         s e e m s                 c l e a r          t h a t                t h i s      i s

a n     a p p r o p r i a t e                   c a s e              f o r          a l i m o n y                i n          f u t u r o .                      I t          i s       l i k e w i s e                       c l e a r

f r o m       t h e          r e c o r d              t h a t           s o m e            o f        t h e             w i f e ' s                c o n d u c t                     a b o u t              w h i c h             t h e

h u s b a n d          c o m p l a i n s                 i s          r e s p o n s i b l e                       f o r         a t         l e a s t             a          p a r t          o f          t h e         w i f e ' s

p o o r       p h y s i c a l             c o n d i t i o n .                        W h i l e            t h e           t r i a l            c o u r t                 a p p a r e n t l y                           m a d e      n o

f i n d i n g          n o r          r e f e r e n c e                  t o          f a u l t             i n          a w a r d i n g                   a l i m o n y ,                     w e          f i n d             t h a t


                                                                                                             6
t h e     r e c o r d              w o u l d         j u s t i f y                  a         f i n d i n g           t h a t           t h i s          i s         a n         a p p r o p r i a t e                c a s e

i n     w h i c h             c o n s i d e r a t i o n                       t o             f a u l t         s h o u l d              b e       g i v e n .



               I n         a n y      e v e n t ,            t h e            r e c o r d                d o e s            n o t        s u p p o r t                 a         f i n d i n g            t h a t       t h e

t r i a l         c o u r t               a b u s e d         i t s            d i s c r e t i o n                        i s       m a k i n g                a n          a w a r d             o f     a l i m o n y .

I t     i s          w e l l - s e t t l e d                      t h a t               i n       a w a r d i n g                   a l i m o n y ,                   t h e             m o s t         i m p o r t a n t

f a c t o r          t o         c o n s i d e r            i s         t h e            n e e d         o f        t h e        s p o u s e             w h o             i s         a w a r d e d           a l i m o n y

f o l l o w e d              b y      t h e         a b i l i t y               o f            t h e         o b l i g o r              s p o u s e             t o          p a y .           C a m p a n a l i          v .

C a m p a n a l i ,                6 9 5          S . W . 2 d             1 9 3 ,               1 9 7         ( T e n n .            A p p .            1 9 8 5 ) .                H e r e            t h e       r e c o r d

i s     c l e a r           t h a t         t h e       W i f e           h a s               t h e      n e e d          f o r         a l i m o n y                 a n d            t h e      H u s b a n d         h a s

t h e         a b i l i t y               t o       p a y .             I n             a w a r d i n g               a l i m o n y ,                   t h e              f a c t s            a n d          c i r c u m -

s t a n c e s           o f        e a c h         c a s e         m u s t               g o v e r n .                R u s h           v .       R u s h ,                3 3         T e n n .        A p p .       4 9 6 ,

2 3 2         S . W . 2 d                 3 3 3       ( 1 9 4 9 ) .                       F a u l t ,                n e e d ,                 a n d           a b i l i t y                    t o           p a y     a r e

e s s e n t i a l                  c o n s i d e r a t i o n s .                                      G i l l i a m               v .          G i l l i a m ,                     7 7 6           S . W . 2 d          8 1 ,

( T e n n .          A p p .         1 9 8 8 ) .              T h e           a w a r d                o f     a l i m o n y              i s          i n      t h e            s o u n d            d i s c r e t i o n

o f     t h e          t r i a l            c o u r t             a n d         w i l l                n o t        b e         d i s t u r b e d                     o n         a p p e a l             a b s e n t       a

m a n i f e s t               s h o w i n g           o f         a n         a b u s e                o f      d i s c r e t i o n .                        I n g r a m                v .       I n g r a m ,         7 2 1

S . W . 2 d           2 6 2 ,         2 6 4         ( T e n n .               A p p .             1 9 8 6 ) .



               P e r h a p s               t h e      m o s t             i n f o r m a t i v e                       a n d          c o n c i s e                   s t a t e m e n t s                  r e l a t i n g

t o     a n      a w a r d            o f         a l i m o n y               a r e             f o u n d           i n         D u d e n h o e f f e r                          v .       D u d e n h o e f f e r ,

w h e r e i n              i t      i s         s t a t e d :



                                  . . . t r i a l c o u r t s h a v e b r o a d d i s c r e t i o n i n d e t e r m i n -
               i n g             w h e t h e r t o a w a r d a l i m o n y a n d i n d e t e r m i n i n g t h e

                                                                                                                7
          a   m   o       u n t a n d d u r a t i o n o f a l i m o n y . A a r o n v . A a r o n ,                                          9   0   9
          S   .   W       . 2 d 4 0 8 , 4 1 0 ( T e n n . 1 9 9 5 ) ; B r o w n v . B r o w n , 9 1 3 S .                                W .     2   d
          1   6   3       , 1 6 9 ( T e n n . C t . A p p . 1 9 9 4 ) ; L o y d v . L o y d , 8 6 0 S .                                  W .     2   d
          4   0   9       , 4 1 2 ( T e n n . C t . A p p . 1 9 9 3 ) ; H o u g h l a n d v . H o u g h l                                a n     d   ,
          8   4   4          S . W . 2 d 6 1 9 , 6 2 1 ( T e n n . C t . A p p . 1 9 9 2 ) ; L a n c a s t e                             r       v   .
          L   a   n       c a s t e r , 6 7 1 S . W . 2 d 5 0 1 , 5 0 3 ( T e n n . C t . A p p . 1 9 8 4 )                                .     A   s
          a           g    e n e r a l r u l e ,      w e a r e d i s i n c l i n e d t o a l t e r a t                                  r i     a   l
          c   o   u       r t ' s a w a r d o f a l i m o n y u n l e s s i t i s n o t s u p p o r t e                                 d        b   y
          t   h   e         e v i d e n c e o r i s c o n t r a r y t o t h e p u b l i c p o l i c y e m b o                             d i    e   d
          i   n            t h e a p p l i c a b l e s t a t u t e s . B r o w n , 9 1 3 S . W . 2 d a t                                 1 6     9   ;
          G   i   l       l i a m v . G i l l i a m , 7 7 6 S . W . 2 d 8 1 , 8 6 ( T e n n . C t .                                     A p      p   .
          1   9   8       8 ) ; I n g r a m v . I n g r a m , 7 2 1 S . W . 2 d 2 6 2 , 2 6 4 ( T e n n .                                    C   t   .
          A   p   p       . 1 9 8 6 ) .

                                      T h e d e c i s i o n t o a w a r d a l i m o n y i s f a c t u a l l y d r i                          v e     n
          a   n   d                r e q u i r e s a b a l a n c i n g o f t h e f a c t o r s e n u m e r a t e d                             i     n
          T   .   C       .     A . § 3 6 - 5 - 1 0 1 ( d ) ( 1 ) . D e n t o n v . D e n t o n , 9 0 2 S . W                                . 2     d
          9   3   0       ,          9 3 2 ( T e n n . C t . A p p . 1 9 9 5 ) ; L o y d , 8 6 0 S . W . 2 d a t 4                           1 2     .
          T   h   e           n e e d o f t h e s p o u s e t o w h o m a l i m o n y i s a w a r d e d a n d                                t h     e
          a   b   i       l     i t y o f t h e o t h e r t o p a y a r e t w o d o m i n a n t f a c t o r s                                  t     o
          c   o   n       s     i d e r w h e n d e c i d i n g a p r o p e r a w a r d o f a l i m o n y . K i n c                          a i     d
          [   v   .              K i n c a i d ] , 9 1 2 S . W . 2 d [ 1 4 0 ] a t 1 4 4 ; S m i t h v . S m i                               t h     ,
          9   1   2               S . W . 2 d 1 5 5 , 1 5 9 ( T e n n . C t . A p p . 1 9 9 5 ) ; M c C a r t y                                v     .
          M   c   C       a     r t y , 8 6 3 S . W . 2 d 7 1 6 , 7 2 0 ( T e n n . C t . A p p . 1 9 9 2 ) ; L o                            y d     ,
          8   6   0            S . W . 2 d a t 4 1 2 ; G i l l i a m , 7 7 6 S . W . 2 d a t 8 6 ; L a n c a s t                             e r     ,
          6   7   1               S . W . 2 d a t 5 0 3 . M o r e o v e r , t h e f a u l t o f a s p o u s e                                  i     n
          p   r   e       c     i p i t a t i n g a d i v o r c e i s a l s o a c o n s i d e r a t i o n w                                  h e     n
          d   e   t       e     r m i n i n g a n a l i m o n y a w a r d . T . C . A . § 3 6 - 5 - 1 0 1 ( d ) ( 1 ) (                      K )     ;
          G   i   l       l     i a m , 7 7 6 S . W . 2 d a t 8 6 .

                                  A         w i f e         [ o r h u s b a n d ] w h o s e m a r r i a g e h a s b e e n s h                a t     -
          t   e   r       e   d        b y [ a             s p o u s e ' s ] m i s c o n d u c t s h o u l d n o t b e l e f t i               n     a
          f   i   n       a   n   c     i a l c       o n d i t i o n i n f e r i o r t o [ t h e ] e c o n o m i c s i t u a t              i o     n
          p   r   i       o   r           t o t         h e p a r t i e s ' d i v o r c e . A a r o n , 9 0 9 S . W . 2 d                        a   t
          4   1   0       -   1   1     ;       G i    l l i a m ,       7 7 6   S . W . 2 d    a t    8 6 ;   S h a c k l e f o r d             v   .
          S   h   a       c   k   l     e f o r d       , 6 1 1 S . W . 2 d 5 9 8 , 6 0 1 ( T e n n . C t . A p p . 1 9 8                    0 )     .
          H   o   w       e   v   e     r , i n           r e c o g n i z i n g t h e p r e m i s e t h a t a d i v o r c e s h o            u l     d
          n   o   t         e c       o n o m i       c a l l y p r e j u d i c e a n i n n o c e n t s p o u s e , t h i s i                d e     a
          m   u   s       t b            e t e m         p e r e d b y t h e s t a t u t o r y f a c t o r s s e t f o r t h                     i   n
          T   .   C       . A .            § 3 6        - 5 - 1 0 1 ( d ) ( 1 ) . B r o w n , 9 1 3 S . W . 2 d a t 1 6 9 - 7 0              .

D u d e n h o e f f e r                     v .       D u d e n h o e f f e r ,   1 9 9 7   T e n n .   A p p .   L E X I S   4 6 0 ,            1 9 9 7   W L
3 6 7 6 7 1 .




                                                                                     8
            H e r e ,                       t h e         e v i d e n c e             c l e a r l y              s u p p o r t s                b o t h        t h e         t r i a l           c o u r t ' s

a w a r d           o f              a l i m o n y             a n d          t h e       a m o u n t              a w a r d e d .                   W e        f i n d           n o        a b u s e           o f

d i s c r e t i o n .                               A c c o r d i n g l y ,               w e        f i n d            n o       m e r i t           i n           t h e       w i f e ' s                i s s u e

r e l a t i n g                  t o         a l i m o n y .



            A s             t o             t h e         w i f e ' s           i s s u e           r e l a t i n g               t o           a t t o r n e y ' s               f e e s            a t       t h e

t r i a l       l e v e l ,                       t h e       c o u r t         m a d e         a     s p e c i f i c                  f i n d i n g            t h a t          s h e       h a d           b e e n

a w a r d e d             s u f f i c i e n t                    l i q u i d            a s s e t s              t o     p a y          h e r       o w n       a t t o r n e y              f e e s .




                                      T h    e     d e c i s i o n t o a w a r d                         a t t o r n e y ' s f e e s                           t o       a p      a r t y        i   n
            a        d i     v       o r     c e p r o c e e d i n g , a n d t                         h e a m o u n t t h e r e o                           f ,       a r e     l a r g     e   l   y
            w   i     t h        i    n        t h e t r i a l c o u r t ' s                              d i s c r e t i o n a n d                              w   i l l          n o t        b   e
            d   i     s t        u    r b     e d u p o n a p p e a l u n l e                          s s t h e e v i d e n c e                              p r    e p o n     d e r a     t   e   s
            a   g     a i        n    s t        s u c h a d e c i s i o n .                           B a t s o n v . B a t s o                             n ,        7 6 9        S . W   .   2   d
            8   4     9 ,            8 6     2 ( T e n n . A p p . 1 9 8 8 ) ;                            L y o n v . L y o n , 7                           6 5       S . W .      2 d 7     5   9   ,
            7   6     2 -        6    3       ( T e n n . A p p . 1 9 8 8 ) .

H o u g h l a n d                    v .          H o u g h l a n d ,            8 4 4        S . W . 2 d              6 1 9      ( T e n n .              A p p .          1 9 9 2 ) .



            I n           t h i s                 c a s e ,      t h e         e v i d e n c e              d o e s           n o t       p r e p o n d e r a t e                  a g a i n s t               t h e

t r i a l           c o u r t ' s                    f i n d i n g .                  T h e         t r i a l           c o u r t           d i d           n o t          a b u s e         i t s           d i s -

c r e t i o n                i n                 d e n y i n g         a n            a w a r d            o f         a t t o r n e y ' s                   f e e s            f o r        s e r v i c e s

r e n d e r e d                  i n         t h e        t r i a l       c o u r t .               F u r t h e r ,              w e       f i n d          t h a t         t h i s       i s         n o t      a n

a p p r o p r i a t e                        c a s e         f o r      a n       a w a r d          o f         a t t o r n e y ' s                f e e s          o n      a p p e a l .




                                                                                                            9
            T h e     j u d g m e n t     o f         t h e      t r i a l   c o u r t   i s     a f f i r m e d       i n         a l l   r e s p e c t s .

C o s t s     a r e     a s s e s s e d         t o      t h e      a p p e l l a n t    a n d    t h i s    c a s e         i s       r e m a n d e d   t o

t h e   t r i a l       c o u r t .



                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                             D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                              1 0
                                                           I N      T H E         C O U R T O F A P P E A L S
                                                                            A T      N A S H V I L L E




J O N     H O S C H E I T ,                                                                  )         S U M N E R C H A N C E R Y
                                                                                             )         C . A . N O . 0 1 A 0 1 - 9 7 0 9 - C H - 0 0 4 9 3
P. l a i n t i f f - A p p e l l e e                               )
                                                                                             )
                                                                                             )
                                                                                             )
v s .                                                                                        )         H O N . T O M E .                  G R A Y
                                                                                             )         C H A N C E L L O R
                                                                                             )
                                                                                             )
                                                                                             )
J O H A N N A       G .       H O S C H E I T ,                                              )         A F F I R M E D            A N D     R E M A N D E D
                                                                                             )
                           D e f e n d a n t - A p p e l l a n t                             )


                                                                                  J U D G M E N T


            T h i s         a p p e a l        c a m e            o n       t o      b e           h e a r d          u p o n       t h e       r e c o r d            f r o m    t h e

C h a n c e r y           C o u r t      o f      S u m n e r             C o u n t y ,            b r i e f s          a n d      a r g u m e n t              o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n             t h e r e o f ,             t h i s            C o u r t      i s     o f     o p i n i o n          t h a t        t h e r e   w a s

n o     r e v e r s i b l e           e r r o r       i n         t h e      t r i a l            c o u r t .

            T h e     j u d g m e n t          o f         t h e         t r i a l         c o u r t         i s      a f f i r m e d           i n         a l l     r e s p e c t s .

C o s t s     a r e         a s s e s s e d          t o         t h e      a p p e l l a n t                a n d      t h i s       c a s e         i s       r e m a n d e d     t o

t h e     t r i a l        c o u r t .


                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     D o n T . M c M u r r a y , J u d g e

                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                      H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     C h a r l e s D . S u s a n o , J r . , J u d g e